 

AGREEMENT TO TRANSFER CONSULTING SERVICES AGREEMENT

 

THIS AGREEMENT TO TRANSFER CONSULTING SERVICES AGREEMENT (this “Agreement”) is
entered into as of June 30, 2011, by and among General Red Company, Ltd., a
company incorporated under the laws of the British Virgin Islands (“General Red
BVI”), Xingguo General Red Navel Orange Preservation Company, Ltd., a limited
liability company organized under the laws of the People’s Republic of China
(“PRC”) (“Xingguo”) and the majority shareholder of Xingguo (“Shareholder”), and
Sheng Da Holdings Limited, a company incorporated under the laws of British
Virgin Islands (“Sheng Da BVI”, and with General Red BVI, Xingguo and
Shareholder collectively referred to as the “Parties”).

 

WHEREAS, General Red BVI, Xingguo and Shareholder are parties to that certain
Consulting Services Agreement date November 17, 2008 (“Consulting Agreement”),
pursuant to which General Red BVI provides to Xingguo, on an exclusive basis,
consulting services pertaining to general business operation, human resources,
and research and development;

 

WHEREAS, Section 11 of the Consulting Agreement provides that General Red BVI
may assign its rights and obligations under the Consulting Agreement to an
affiliate;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
parties hereto agree as follows:

 

A.                TRANSFER OF THE AGREEMENT.

 

(1)               General Red BVI hereby transfers the Consulting Agreement and
assigns all rights and obligations thereunder to Sheng Da BVI, and Sheng Da BVI
hereby accepts said assignment and transfer.

 

(2)               Except as expressly set forth herein, this Agreement shall not
be deemed to be a waiver, amendment or modification of any provisions of the
Consulting Agreement, or of any right, power, privilege or remedy provided
therein, or constitute a waiver, amendment or modification of any provision of
the Consulting Agreement (except to the extent herein set forth), or any other
document, instrument and/or agreement executed or delivered in connection
therewith, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder.

 

B.                 CONFLICTS. Except as expressly set forth in this Agreement,
the terms and provisions of the Consulting Agreement shall continue unmodified
and in full force and effect. In the event of any conflict between this
Agreement and the Consulting Agreement, this Agreement shall control.

 





 

  

C.                 COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

 

 

[Remainder of page left blank intentionally.]

 

2

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their legal representatives and duly authorized representatives on
their behalf as of the date first set forth above.

 

General Red BVI:

 

General Red Company, Ltd.

 

By: /s/ Xingping Hou, For and on behalf of General Red Company, Ltd.

Name: HOU, Xingping

Title: Director

 

 

Sheng Da BVI

 

By: /s/ Xingping Hou, For and on behalf of Sheng Da Holdings Limited

Name: HOU, Xingping

Title: Director

 

 

Xingguo:

 

Xingguo General Red Navel Orange Preservation Company, Ltd.

 

By: /s/ Hou, Xingping                         

Name: HOU, Xingping

Title: Executive Director

 

 

Xingguo General Fruits Development Company, Ltd.

 

By: /s/ Hou, Xingping                    

Name: HOU, Xingping

Title: Executive Director

 

3



